Appellant was convicted of violating the local option law, his punishment being assessed at a fine of $62.50 and twenty days imprisonment in the county jail.
There are no legal questions presented for revision. It is contended, however, that the evidence is not sufficient. The State's testimony shows a sale by the defendant to the alleged purchaser, Collins. Collins testified that he bought a quart and a half, or a quart and a pint of whisky from appellant and paid him $2.75 for it. Appellant denies the transaction. This formed an issue of fact for solution by the jury. Under this condition of the record we would not feel justified in reversing the case. The judgment, therefore, will be affirmed.
Affirmed.